 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHEMA KEOMIE STRAWTHER,                            No. 2:18-cv-2755 CKD P
12                        Petitioner,
13             v.                                        ORDER
14    D. BAUGHMAN,
15                        Respondent.
16

17            On April 1, 2019, the court granted petitioner leave to amend his petition for writ of

18   habeas corpus by omitting claim 2. Instead of filing an amended petition, petitioner requests that

19   the court amend his petition for him. However, the court is not permitted to do this as Rule 11 of

20   the Federal Rules of Civil Procedure requires that every pleading be signed by the submitting

21   party.

22            Good cause appearing, IT IS HERBY ORDERED that:

23            1. Petitioner is granted 30 days within which to amend his petition for writ of habeas

24   corpus by omitting claim 2.

25            2. Petitioner’s failure to comply with this order will result in a recommendation that his

26   habeas petition be dismissed and this case be closed.

27   /////

28   /////
                                                         1
 1            3. The Clerk of the Court is directed to send petitioner the court’s form-application for a

 2   writ of habeas corpus filed by California prisoners.

 3   Dated: May 10, 2019
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     stra2755.lta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
